Citation Nr: 0724574	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a spinal cord tumor of 
the cervical segment of the spine (neck) with resulting 
laminectomy.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  It is noted that originally, the 
issues on appeal included the one listed on the front of this 
action and entitlement to service connection for a lower back 
disability.  The record reveals that in December 2003 the 
veteran provided testimony at a Travel Board hearing; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.  In December 2004, the RO 
granted service connection for a lower back disability.  As 
such, this issue is no longer before the Board on appeal.

The Board issued a decision on the merits of the veteran's 
claim in May 2005.  In that decision, the Board concluded 
that the evidence did not support the veteran's assertions 
and as such, service connection was not warranted.  The 
veteran was notified of that decision and he appealed to the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  The Court reviewed the decision and 
concluded that the May 2005 should be overturned and returned 
to the Board for additional action.  Specifically, the Court 
found that the Board needed to obtain additional information 
from one of the medical providers who had proffered an 
opinion concerning the etiology of the claimed disability.  
Thus, the claim was returned to the Board for additional 
action.

Subsequently the Board remanded the claim in October 2006 for 
the purpose of obtaining the information noted by the Court.  
The claim has since been returned for action by the Board.  




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  While in service, the veteran did receive treatment for 
an acute trauma to the thoracic segment of the spine.  He was 
not treated for any type of condition affecting the cervical 
segment (neck) of the spine.

3.  After service, the veteran was diagnosed as suffering 
from Von Hippel-Lindau disease, an inherited genetic 
condition involving the abnormal growth of tumors in the 
body, including the brain stem and spinal cord.  

4.  Although the veteran was diagnosed and treated for a 
spinal cord tumor of the neck that resulted in surgery and 
laminectomy, said tumor was not incurred in or the result of 
or aggravated by the veteran's military service.  


CONCLUSION OF LAW

A tumor of the cervical segment of the spine with result 
laminectomy was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by such service or by a service-connected 
disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107(West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran prior to the initial agency of original 
jurisdiction (AOJ) rating action.  This letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his service 
connection claim.  The VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the facilities the veteran had been treated, and 
those other records that the VA was made aware thereof.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that, as a result of 
the veteran's claim, examinations of the veteran were 
performed, and those results have been included in the claims 
folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran proffered testimony before the Board in 
December 2003.  During that hearing, the veteran stated that 
during service he repeatedly sought treatment for pain in his 
back.  He insinuated that the treatment was for not only his 
lower back but his neck.  The veteran further reported that 
in 1989, after undergoing private medical care, a tumor was 
discovered on the spine.  He received treatment but within 
six years of the surgery, he began to experience residual 
problems in his neck and upper extremities.  The veteran 
asserted that the residuals he now suffers from stem from the 
treatment he received while he was in service, and he 
contended that VA benefits should be awarded.  

Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and his accredited 
representative have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with a 
Dingess-type notice letter in December 2006.  This letter 
specifically discussed the contents set forth in Dingess and 
how each of the items noted in the above paragraph could 
affect the veteran's case.  Because this notice has been 
provided, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran has asked for service connection for a disability 
involving the removal of a tumor of the neck and the 
residuals thereof.  Under 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 3.303(b) (2006), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The service medical records indicate that in January 1978, 
shortly after the veteran enlisted, he fell out of his bunk 
(bed) and landed on his "back".  He received treatment for 
pain in the mid-thoracic region of the spine.  The records 
from January to March 1978 further show ongoing care for 
lower back pain.  Nevertheless, the veteran continued on 
active duty until his discharge in October 1980.  It is noted 
that the veteran waived his right for a separation physical 
examination.  As such, one was not performed and is not of 
record.

While the service medical records do show the treatment for 
the lower and middle back, they do not indicate that the 
veteran received treatment for a neck disability.  They do 
not reveal complaints involving the cervical segment of the 
spine.  Moreover, there is no indication that the veteran 
complained of symptoms or manifestations produced from either 
an acute or chronic neck disability.  It is further noted 
that the service medical records are silent regarding 
complaints, findings, or diagnoses of a tumor of the spinal 
cord of the neck.  

Ten years after the veteran was released from active duty, he 
was referred to a private physician with complaints of 
difficulty walking along with right arm numbness and 
weakness.  An MRI was performed in June 1990, and the results 
therefrom indicated that a tumor had formed.  The records 
from 1990 indicate that the veteran had been experiencing 
neck and right arm discomfort for a period of three and a 
half years - well after the veteran had been released from 
the service.  A spinal cord resection of a hemangioblastoma 
occurred.  The records indicate that the veteran was 
subsequently formally diagnosed with Von Hippel-Lindau 
disease.  

Hemangioblastomas occur with individuals who have Von Hippel-
Lindau disease (VHL).  VHL is a rare inherited genetic 
condition involving the abnormal growth of tumors in various 
parts of the body including the central nervous system, i.e., 
the spinal cord.  

Nine years went by; in April 1999 the veteran underwent 
another laminectomy of spinal cord to remove a tumor in the 
neck region.  

In May 2001, the veteran submitted two statements written on 
VA prescription forms.  One form, dated in February 2001, 
contained the statement that it was as likely as not that the 
veteran's inservice complaints were related to his present 
condition.  The second form, dated April 2001, stated that 
the veteran was service-connected for a back condition and 
that his claim needed to be reopened to evaluate tumors.  The 
medical providers who wrote on the prescription forms did not 
provide additional information concerning the assertions made 
on the forms.  They did not suggest or insinuate that the 
medical care providers had reviewed the veteran's complete 
medical history or that they knew that the veteran had been 
diagnosed with Von Hippel-Lindau disease.  Moreover, those 
same forms did not contain one iota of additional information 
that would substantiate the assertions made on the two 
prescription forms.  

The veteran testified, as reported previously, that he 
suffered no medical problems prior to service; that he fell 
from the top bunk injuring the lower and the top part of his 
back; that diagnostic inservice testing revealed a small 
lesion at the base of his neck; that symptoms included 
tingling sensations of the hand and joints with swelling of 
the hands; and that symptoms continued through and after 
service, but they did not grow so bad that he had to seek 
medical help prior to 1989.  

To support his claim, the veteran proffered statement from 
his family.  These statements were introduced in December 
2003 and stated that the veteran did not have any back 
problems prior to service but that he complained all of the 
time about his "back" after he left the service.  

On VA examination in July 2004, it was reported that the 
veteran believed that a lesion of the neck was shown on x-
rays during service and that a tumor was found in 1989, 
resulting in a laminectomy in 1990.  The assessment was a 
tumor of the neck that was resected through a laminectomy.  
The VA examiner wrote that he could not find evidence of a 
neck disability, to include tumors, being diagnosed or 
treated for in service.  The doctor stated that the neck 
disability was first discovered many years after service.  
The examiner opined that he could not etiologically relate 
any neck disability to service without resorting to 
speculation.  

In support of this claim, the veteran has alleged and 
testified that diagnostic testing during service showed a 
lesion at the base of the neck and that he suffered from 
symptoms during service to include a tingling sensation of 
the hands and arms.  Despite the veteran's assertions, the 
service medical records fail to substantiate any of these 
current allegations.  It was not until July 1990, ten years 
after separation from service, that the veteran was first 
treated for a neck disability.  

Comparing and contrasting the veteran's allegations offered 
in support of this claim with the medical record yields 
divergent stories.  The veteran states that diagnostic 
testing showed a lesion of the neck in service.  The first 
medical evidence of a neck tumor dates from 1990.  The 
veteran states that he suffered from a tingling sensation of 
the hands and arms during service.  The medical evidence 
shows that the veteran reported arm numbness and tingling as 
dating no earlier than the mid-1980s.  Great weight is placed 
on medical treatment records as it is generally found that 
individuals are truthful in reporting their medical history 
when they receive medical treatment.  Thus, the Board 
concludes that the evidence shows the advent of a chronic 
neck disability approximately 10 years after separation from 
service.

The resolution of this case hinges upon whether there is 
adequate medical evidence of a nexus between the initial 1990 
onset of a tumor of the spinal cord of the neck with 
resulting laminectomy and the veteran's service.  The Board 
has the duty to assess the credibility and weight to be given 
the evidence relative to this issue.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 1 
Vet. App. 406 (1991)).  Moreover, the resolution of this 
question is within the province of health care professionals 
as only a health care professional can provide a medical 
diagnosis or provide an opinion as to the relationship 
between a current disability and service.  See Espiritu at 
494-95.  In this regard, the Board notes that statements and 
testimony from the veteran and statements from family members 
are not persuasive as lay people are not capable of rendering 
medical nexus opinions.

The veteran submitted two statements in May 2001.  The first 
statement, dated in February 2001, indicates that it is as 
likely as not that the veteran's inservice complaints were 
related to his present condition.  This statement does not 
impact on the resolution of this claim.  It refers to 
inservice complaints.  But the veteran did not have any 
inservice complaints involving the neck.  It further 
indicates that complaints were related to a present 
condition, but it does not indicate what condition.  Even 
more importantly, it does not provide any reasons and bases 
for the purported nexus.  The February 2001 statement, 
therefore, lacks any probative value.

The second statement, dated in April 2001, indicates that the 
veteran was service connected for a back condition.  This was 
an incorrect statement.  Service connection was granted for a 
low back disability by rating decision in December 2004.  The 
April 2001 statement then indicates that the veteran's claim 
needed to be reopened to evaluate tumors.  In April 2001, the 
veteran was seeking to reopen a claim of service connection 
for a neck tumor.  But this statement adds absolutely nothing 
to the current inquiry; that is, whether there is competent 
medical nexus evidence between disease or injury in service 
and neck disability that was first manifest 10 years later.  
The April 2001 statement, therefore, lacks any probative 
value.

To support the veteran's claim, the VA obtained the veteran's 
Social Security Administration (SSA) medical records.  These 
records are from the middle to late 1990s, and they do show 
the veteran's treatment for tumors.  The records also 
indicate that the veteran has been found to be disabled by 
the SSA.  However, those records do not contain medical 
evidence or an opinion from a medical professional that links 
the veteran's post-service tumors and laminectomies with the 
veteran's military service.  

The veteran and his attorney may point to a statement 
provided by a private physician in February 2001 that linked 
the veteran's current disability with the symptoms and 
manifestations exhibited in service.  The statement itself 
was that it was as likely as not that the veteran's 
complaints in service were related to the veteran's present 
condition.  However, as pointed out above, the examiner, a 
Doctor B., did not specify the veteran's "present 
condition".  It is noted that the Board sought to obtain 
additional clarifying information from this physician via the 
Board's remand of October 2006.  Specifically, the Board 
asked Doctor B. for any additional documentation that would 
clarify and quantify his previous statement.  Per the 
veteran's accredited representative, Doctor B. declined to 
provide any further information in support of the veteran's 
assertions.  

The Board acknowledges that Doctor B. is a medical expert and 
was trained as such.  However, that training does not, in and 
of itself, qualify him to make medical opinions that would 
establish a nexus or causation.  This is especially the case 
since there are no records or medical evidence that would 
corroborate Doctor B.'s assertions.

The Board thus finds the assertions made by Doctor B. 
inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statements fail to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current neck condition.  See also LeShore v. Brown, 8 Vet. 
App. 406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA,  . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, Doctor B. has refused to provide any 
additional information that would clarify his supposition.  
He has refused to submit supporting documentation that would 
justify his hypothesis.  Moreover, Doctor B. has failed to 
provide information concerning whether he knew the veteran 
was suffering from a rare genetic condition (Von Hippel-
Lindau disease) and he did not proffer any type of documents 
that would establish a time-line or chronicity of the 
assertions and his observations.  Hence, the Board finds that 
these statements to be less probative because it is less-
informed.  

Adequate reasons and bases must be presented if the Board 
adopts one medical opinion over another.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  In the case at bar, there 
are substantial and significant factors which favor the 
valuation of the July 2004 VA medical opinion.

The VA examiner correctly stated that there was no evidence 
of a neck tumor during service.  It was further indicated 
that a neck tumor was first found many years after service.  
Based upon this accurate review of the medical evidence, the 
VA examiner opined that he could not relate any neck 
disability to service without resorting to speculation.  As 
the VA examiner provided a reasoned opinion based on an 
accurate review of the record, the Board will accord 
significant weight to the July 2004 VA medical opinion.  
Accordingly, as the preponderance of the evidence is against 
the veteran's appeal, the claim of entitlement to service 
connection for a tumor of the spinal cord of the neck with 
resulting laminectomy is denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2006).  As such, the veteran's 
claim is denied.  


ORDER

Entitlement to service connection for a spinal cord tumor of 
the cervical segment of the spine (neck) with resulting 
laminectomy is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


